                                          Case 5:20-cv-07974-BLF Document 102 Filed 09/09/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RIGOBERTO SARAMIENTO, et al.,                     Case No. 20-cv-07974-BLF (SVK)
                                   8                      Plaintiffs,
                                                                                           ORDER FOLLOWING SEPTEMBER 8,
                                   9                v.                                     2021 DISCOVERY HEARING
                                  10     FRESH HARVEST, INC., et al.,                      Re: Dkt. No. 97
                                  11                      Defendants.

                                  12           The Court held a discovery hearing by Zoom on September 8, 2021 on discovery issues
Northern District of California
 United States District Court




                                  13   arising out of the August 31, 2021 document production by Defendants Fresh Harvest and SMD,
                                  14   as outlined in the Parties’ September 3, 2021 submission (Dkt. 97). As discussed at the hearing,
                                  15   after considering the briefing currently before the Court and arguments of counsel, the Court
                                  16   ORDERS as follows:
                                  17           A.        Defendants’ Document Production Format
                                  18           Unless the Parties agree otherwise, documents must be produced electronically in native
                                  19   format if that is how they are kept in the ordinary course of business. If necessary, Defendants
                                  20   must retain outside technical support to comply with the production requirements and deadlines
                                  21   set forth in this Order.
                                  22           B.        Fresh Harvest’s Production: Supplemental Searches
                                  23           For all supplemental searches ordered below, Defendants are to conduct further searches
                                  24   that comply with the requirements of Federal Rules of Civil Procedure and the rules of this Court
                                  25   and that reflect a good faith and diligent search. Additional responsive documents, if any, are to
                                  26   be produced by September 13, 2021. Also by September 13, 2021, Defendants must provide a
                                  27   declaration(s) verifying that a reasonable and diligent search has been conducted according to the
                                  28   rules and explaining how the searches were conducted. The declaration must describe the
                                          Case 5:20-cv-07974-BLF Document 102 Filed 09/09/21 Page 2 of 4




                                   1   searches in sufficient detail to enable the Court to confirm that the searches comply with this

                                   2   Order. For example, where a category of documents is stored in a specific location, the declaration

                                   3   must identify the location and describe how that location was searched for responsive documents

                                   4   (i.e., by search terms, by dates). If a category of documents is in the possession of a custodian or

                                   5   custodians, the declaration must identify the likely custodians and how the relevant files were

                                   6   searched. The foregoing are not exhaustive instructions but are merely exemplars of the level of

                                   7   detail required to meet the Defendants’ burden of demonstrating that reasonable and diligent

                                   8   searches have been conducted.

                                   9                  1.      Issue 1: Job Orders and Related Contracts, Payments, and
                                                              Communications (RFP No. 1)
                                  10
                                              The Court’s previous order at Dkt. 77-1 sets forth the scope of production, which does not
                                  11
                                       include job orders. Defendant to conduct a supplemental search that complies with this Order.
                                  12
Northern District of California
 United States District Court




                                                      2.      Issue 2: Documents re Formation or Operation of Farm Labor
                                  13                          Association for Growers (RFP No. 2)
                                  14          The Court’s previous order at Dkt. 77-1 sets forth the production requirements. Defendant

                                  15   to conduct a supplemental search that complies with this Order.

                                  16                  3.      Issue 3: Records of Payments to Drivers (RFP No. 3)
                                  17          Defendant to conduct a supplemental search that complies with this Order. Defendant

                                  18   must produce documents in the possession, custody, or control of Fresh Harvest and/or SMD

                                  19   sufficient to show payment by any source to any driver during the relevant time period. At a

                                  20   minimum, records to be produced must reflect who was paid, by whom, and the date of payment.

                                  21                  4.      Issue 4: Log Books (RFP No. 5)
                                  22          The Parties have met and conferred. If Defendant has not located such documents

                                  23   following a diligent search, Defendant must provide a verified supplemental response by close of

                                  24   business September 9, 2021.

                                  25                  5.      Issue 5: Records Identifying Supervisors, Dispatchers, and Mechanics
                                                              (RFP No. 9)
                                  26
                                              The Parties have met and conferred. If Defendant has not located such documents
                                  27
                                       following a diligent search, Defendant must provide a verified supplemental response by close of
                                  28
                                                                                         2
                                          Case 5:20-cv-07974-BLF Document 102 Filed 09/09/21 Page 3 of 4




                                   1   business September 9, 2021.

                                   2                  6.       Issue 6: Application for Farm Labor Contracting License (RFP No. 14)
                                   3          The Parties have met and conferred. Defendant has located responsive documents and

                                   4   must produce them by close of business September 9, 2021.

                                   5                  7.       Issue 7: Separation Notices for All Drivers (RFP No. 16)
                                   6          If the response is that Defendant has not located such documents following a diligent

                                   7   search, Defendant must provide a verified supplemental response by close of business

                                   8   September 9, 2021. If Defendant has not yet conducted a diligent search as directed by this

                                   9   Order, then Defendant must conduct a supplemental search that complies with this Order on the

                                  10   deadline noted above.

                                  11                  8.       Issue 8: Communications re Release or Waiver of Claims of Any
                                                               Driver (RFP Set Two, Request No. 1)
                                  12
Northern District of California




                                              Defendant to conduct a supplemental search that complies with this Order.
 United States District Court




                                  13
                                              C.      SMD’s Production
                                  14
                                                      1.       Issue 1: Job Orders and Related Contracts, Payments, and
                                  15                           Communications (RFP No. 1)
                                  16          See order on corresponding issue above.

                                  17                  2.       Issue 2: Records of Payments to Drivers (RFP No. 2)
                                  18          See order on corresponding issue above.

                                  19                  3.       Issue 3: Log Books (RFP No. 4)
                                  20          See order on corresponding issue above.

                                  21                  4.       Issue 4: WhatsApp Communications (RFP No. 9)
                                  22          Documents to be produced in native format by September 13, 2021. As directed above, if

                                  23   necessary, Defendant must retain outside technical support to comply with this production

                                  24   requirement.

                                  25                  5.       Issue 5: Communications re Release or Waiver of Claims of Any
                                                               Driver (RFP Set Two, Request No. 1)
                                  26
                                              See order on corresponding issue above.
                                  27

                                  28
                                                                                        3
                                          Case 5:20-cv-07974-BLF Document 102 Filed 09/09/21 Page 4 of 4



                                              D.      Scheduling Issues
                                   1
                                              If there are any disputes regarding the supplemental productions or the declaration(s) that
                                   2
                                       are the subject of this Order, the Parties must meet and confer promptly, robustly and in good
                                   3
                                       faith. Any issues that cannot be resolved may be raised in a joint brief not exceeding 5 pages by
                                   4
                                       noon on September 17, 2021.
                                   5
                                              Depositions will be permitted on 4 days’ notice. Depositions may take place on the
                                   6
                                       weekends if necessary. The Court expects the Parties to work cooperatively to avoid surprise and
                                   7
                                       accomplish the orderly completion of depositions. Depositions will be completed by October 10,
                                   8
                                       2021, in light of the October 15, 2021 due date for Plaintiffs’ opposition to Defendants’ summary
                                   9
                                       judgment motion.
                                  10
                                              SO ORDERED.
                                  11
                                       Dated: September 9, 2021
                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                                               SUSAN VAN KEULEN
                                                                                                   United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
